Citation Nr: 0727487	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  07-05 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The veteran had active service from March 1955 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Board 
videoconference hearing in June 2007.  A transcript of that 
hearing has been associated with the claims folder.  


REMAND

VA has an enhanced duty to assist a veteran in developing his 
claim.  In a disability compensation claim, this duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  

Here, the veteran seeks service connection for bilateral 
hearing loss and tinnitus.  Service records reveal that the 
veteran's military occupation was intelligence operations 
specialist and that he was stationed at Lincoln Air Force 
Base in Nebraska from November 1955 to August 1958.  At his 
June 2007 Board videoconference hearing, the veteran 
testified that he was exposed to acoustic trauma in the form 
of flight operations that were occurring on the base around 
the clock.  He further testified that the base was relatively 
small and the furthest point from the flight line was 
approximately the distance of three blocks.  He has been 
diagnosed and treated for bilateral hearing loss and tinnitus 
by a private otolaryngologist since 1986.  However, the 
current record is inadequate to address whether the current 
disabilities are in fact related to service.  Therefore, a 
remand is required in order to secure additional medical 
evidence necessary to decide the claims.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
a VA audiological examination to determine 
the nature and etiology of any diagnosed 
bilateral hearing loss and tinnitus.  The 
examiner is asked to examine the veteran, 
review the claims folder, and offer an 
opinion as to whether any existing hearing 
loss and tinnitus are at least as likely 
as not related to the veteran's active 
duty service.  The examiner should provide 
a complete rationale for any conclusions 
reached.

The term "as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the claims.  If the 
disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



